Glenn Earley, administrator of the estate of Martha Van Ness, deceased, filed his petition in the Morrow Common Pleas against Hosea Jenkins, alleging that at various times since Oct. 21, 1909, Jenkins, as guardian of the decedent, willfully and fraudulently concealed the interest on moneys coming into his hands and that he appropriated same to his own use.
The Common Pleas Court found in favor of Jenkins, and found that there was no fraud as to any of the accounts and dismissed the action. The Court of Appeals on appeal, without making any finding of fraud or manifest mistake, referred the case to a Referee to make a finding of facts and conclusions of law.
The Referee found that Jenkins should have in his hands $6353.05. The guardians accounts show there actually is in his hands, $4783.00. The Court of Appeals on motion of the administrator, confirmed the finding as to the sum of $1158.22 and that Jenkins he charged with the additional sum of $1158.22.
It is claimed that there is not a word in the record that Jenkins ever received a cent that he did not account for in his accounts; nor that he fraudulently concealed any of the assets of the estate; nor that he appropriated any of it to his own use.
It is urged that there is not a finding or an order of any fraud or mistake in the several different accounts, or in the judgment of the Probate Court in approving same, nor is there an order opening up the judgment of the Probate Court in approving any of said accounts. It is claimed that settlement of the Probate Court, of a guardian’s accounts, is “Final, unless appealed from or opened up for fraud or manifest mistake” as provided by 10954 GC.